DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US PG Pub. No. US 2004/0039269 A1, Feb. 24, 2004) (hereinafter “Ward”) in view of Pelletier, Michael J. "Quantitative analysis using Raman spectrometry." Applied spectroscopy 57.1 (2003): 20A-42A (hereinafter “Pelletier”).
Regarding claim 1: Ward teaches a method of monitoring a patient, the method comprising: measuring a resonance Raman spectrum of in vivo, in situ tissue of the patient with a Raman spectroscopy system ([0055], [0077]-[0078]); and quantifying a mitochondrial redox state of the in vivo, in situ tissue based on the resonance Raman spectrum ([0067]-[0068], [0087]), wherein quantifying the mitochondrial redox state comprises: comparing the acquired resonance Raman spectra to reference spectra ([0080]-[0082]) and determining relative concentrations of a plurality of chromophores in the in vivo, in situ tissue based on the comparison of the resonance Raman spectrum ([0068]-[0069], [0081]).
Ward does not teach that the comparison between the acquired spectra and the reference spectra comprises performing regression analysis using a linear combination of reference resonance Raman spectra.
Pelletier, in the same field of endeavor, teaches determining the concentrations of components in a sample by performing regression analysis on the acquired Raman spectra using a linear combination of reference Raman spectra (Direct Classical Least Squares (DCLS), where least squares analysis is a type of regression analysis). Pelletier further teaches that this method of analysis provides results that are useful for diagnostic purposes (Direct Classical Least Squares (DCLS)). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to perform the comparison of Ward using the regression analysis (DCLS) of Pelletier in order to obtain diagnostically useful results. 
	Regarding claim 4: Ward and Pelletier teach the method of claim 1, wherein quantifying the mitochondrial redox state additionally comprises determining a redox state of whole mitochondria of the in vivo, in situ tissue (Ward - [0022], [0067]; since the living tissue is examined in-vivo  and in-situ, the mitochondria are assumed to be whole).
	Regarding claim 5: Ward and Pelletier teach the method of claim 1, wherein quantifying the mitochondrial redox state additionally comprises determining at least one of a hemoglobin oxygen saturation, a myoglobin oxygen saturation, or a redox state of individual cytochrome complexes in mitochondria of the in vivo, in situ tissue (Ward - [0068]).
	Regarding claim 6: Ward and Pelletier teach the method of claim 1, further comprising: determining an organ dysfunction of the patient based on the mitochondrial redox state of the in vivo, in situ tissue (Ward - [0067]-[0068]).
	Regarding claim 7: Ward and Pelletier teach the method of claim 6, wherein the in vivo, in situ tissue comprises heart tissue and the organ dysfunction comprises at least one of cardiac dysfunction or cardiac arrest (Ward - [0061]-[0062], [0124]).
	Regarding claim 8: Ward and Pelletier teach the method of claim 1, further comprising: predicting at least one of organ dysfunction of the patient or organ rejection by the patient based on the mitochondrial redox state of the in vivo, in situ tissue (Ward - [0067] - determining tissue viability is a prediction as to whether the tissue will or will not survive, where non-survival is "dysfunction"; [0104], [0124] - evaluating transplant organs, where “evaluating” would include a determination as to whether the organ is suitable for transplant which is a “prediction”).
	Regarding claim 9: Ward and Pelletier teach the method of claim 1, wherein measuring the resonance Raman spectrum occurs during surgery on the in vivo, in situ tissue (Ward - [0124]), and further comprising: determining adequacy of tissue protection during surgery based on the mitochondrial redox state of the in vivo, in situ tissue (Ward - [0067], [0124]; where monitoring the oxygen status and determining tissue viability would both be reflective of “adequacy of tissue protection”); and predicting tissue function following reperfusion of the in vivo, in situ tissue based on the mitochondrial redox state of the in vivo, in situ tissue (Ward - [0103]-[0104] - "early warning system for pending defects in tissue perfusion and in ensuring the completeness of resuscitation.").
	Regarding claim 10: Ward and Pelletier teach the method of claim 1, wherein the in vivo, in situ tissue comprises myocardial tissue and measuring the resonance Raman spectrum occurs during and after cardiac bypass (Ward - [0124]).
	Regarding claim 11: Ward and Pelletier teach the method of claim 1, wherein the in vivo, in situ tissue comprises coronary tissue and measuring the resonance Raman spectrum occurs during bypass surgery (Ward - [0124]).
	Regarding claim 12: Ward and Pelletier teach the method of claim 1, wherein the in vivo, in situ tissue comprises organ tissue and measuring the resonance Raman spectrum occurs during organ transplant surgery (Ward - [0124]).
	Regarding claim 13: Ward and Pelletier teach the method of claim 1, wherein the in vivo, in situ tissue comprises skin (Ward – [0061]). Ward and Pelletier further teach that the method can be applied to transplant organs ([0079], [0124]). 
	While Ward and Pelletier don’t specifically describe performing the method on one of a skin graft or a skin flap, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method on a skin graft, which is a type of transplant (as evidenced by UVA Health [www.uvahealth.com/services/plastic-surgery/skin-graft; retrieved 11/29/2022]) in view of the teachings of Ward that the method is suitable for skin and for transplant procedures, in order to provide tissue viability monitoring to the skin graft. 
	Regarding claim 14: Ward teaches a system for monitoring a patient, the system comprising: a laser to generate an excitation beam ([0071]); a probe, in optical communication with the laser, to illuminate in vivo, in situ tissue of the patient with the excitation beam and to collect a Raman signal emitted by the in vivo, in situ tissue in response to the excitation signal ([0071]); a spectrometer, in optical communication with the probe, to generate a resonance Raman spectrum from the Raman signal ([0077]); and a processor, operably coupled to the spectrometer, to quantify a mitochondrial redox state of the in vivo, in situ tissue based on the Raman spectrum ([0076]-[0077]), wherein the processor is configured to quantify the mitochondrial redox state by: comparing the acquired resonance Raman spectra to reference spectra ([0080]-[0082]); and determining relative concentrations of a plurality of chromophores in the in vivo, in situ tissue based on the regression analysis of the resonance Raman spectrum ([0068]-[0069], [0081]).
Ward does not teach that the comparison between the acquired spectra and the reference spectra comprises performing regression analysis using a linear combination of reference resonance Raman spectra.
Pelletier, in the same field of endeavor, teaches determining the concentrations of components in a sample by performing regression analysis on the acquired Raman spectra using a linear combination of reference Raman spectra (Direct Classical Least Squares (DCLS), where least squares analysis is a type of regression analysis). Pelletier further teaches that this method of analysis provides results that are useful for diagnostic purposes (Direct Classical Least Squares (DCLS)). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to perform the comparison of Ward using the regression analysis (DCLS) of Pelletier in order to obtain diagnostically useful results. 
	Regarding claim 19: Ward and Pelletier teach the system of claim 14, wherein the processor is configured to quantify the mitochondrial redox state by determining a redox state of whole mitochondria of the in vivo, in situ tissue (Ward - [0022], [0067]; since the living tissue is examined in-vivo  and in-situ, the mitochondria are assumed to be whole).
	Regarding claim 20: Ward and Pelletier teach the system of claim 14, wherein the processor is configured to quantify the mitochondrial redox state by determining at least one of a hemoglobin oxygen saturation, a myoglobin oxygen saturation, or a redox state of individual cytochrome complexes in mitochondria of the in vivo, in situ tissue (Ward - [0068]).
	Regarding claim 21: Ward and Pelletier teach the system of claim 14, wherein the processor is further configured to determine an organ dysfunction of the patient based on the mitochondrial redox state of the in vivo, in situ tissue (Ward - [0067]-[0068]).
	Regarding claim 22: Ward and Pelletier teach the system of claim 21, wherein the in vivo, in situ tissue comprises heart tissue and the organ dysfunction comprises at least one of cardiac dysfunction or cardiac arrest (Ward - [0061]-[0062], [0124]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward and Pelletier as applied to claim 14 above, and further in view of Negrerie, Michel, et al. "Ultrafast heme dynamics in ferrous versus ferric cytochrome c studied by time-resolved resonance Raman and transient absorption spectroscopy." The Journal of Physical Chemistry B 110.25 (2006): 12766-12781 (hereinafter “Negrerie”), Argade, Pramod V., Yuan-Chin Ching, and DENIS L. RoussEAu. "Resonance Raman spectral isolation of the a and a3 chromophores in cytochrome oxidase." Biophysical journal 50.4 (1986): 613-620 (hereinafter “Argade”) and Li, Ran, et al. "Effects of laser excitation wavelength and optical mode on Raman spectra of human fresh colon, pancreas, and prostate tissues." Journal of Raman Spectroscopy 45.9 (2014): 773-780 (hereinafter “Li”).
Regarding claim 15: Ward and Pelletier teach the system of claim 14 but do not teach that the laser is a single-mode laser configured to emit the excitation beam at a wavelength of 441 nm and a power of about 4 mW.
Negrerie, in the same field of endeavor, teaches obtaining resonance Raman spectra using a laser configured to emit the excitation beam at a wavelength of 441 nm (441.6) and a power of about 4 mW (Subpicosecond TR3 Spectra, final paragraph). 
Argade, in the same field of endeavor, teaches that an excitation wavelength of 441 nm (441.6) is used to selectively enhance cytochrome a and a3, which are useful for studying tissue oxygen consumption (see Argade, whole document, and Ward – [0077]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ward and Pelletier by incorporating the laser of Negrerie in order to selectively enhance components related to cytochrome a and a3 in view of the teachings of Argade and Ward.
Further regarding claim 15: Ward, Pelletier, Negrerie and Argade are silent on the laser being single-mode.
Li, in the same field of endeavor, teaches that the use of single mode lasers for Raman spectroscopy can reduce background intensity and increase SNR (Conclusion).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the laser as a single mode laser in order to provide reduced background intensity and increased SNR as taught by Li.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward and Pelletier as applied to claim 14 above, and further in view of Thermo Scientific (Nicolet NXR spectrometer, www.hosmed.fi/wp-content/uploads/nxr9650-spec.pdf, 2007) (hereinafter “Thermo”) and Hutsebaut, Didier, Peter Vandenabeele, and Luc Moens. "Evaluation of an accurate calibration and spectral standardization procedure for Raman spectroscopy." Analyst 130.8 (2005): 1204-1214 (hereinafter “Hutsebaut”).
Regarding claim 16: Ward and Pelletier teach the system of claim 14 but are silent on the spectral resolution and “absolute Stokes shift accuracy” of the spectrometer. 
Thermo, in the same field of endeavor, teaches a commercially available spectrometer with a spectral resolution of 8 cm-1, where spectral resolution is defined as the FWHM of the peak of interest and where spectral resolution is a results-effective variable, as evidenced by BWTek (Spectral Resolution, www.bwtek.com/spectrometer-part-5-spectral-resolution/, retrieved 11/29/2022) (“ The spectral resolution of a system determines the maximum number of spectral peaks that the spectrometer can resolve. For example, if a spectrometer with a wavelength range of 200nm had a spectral resolution of 1nm, the system would be capable of resolving a maximum of 200 individual wavelengths (peaks) across a spectrum.”).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a spectrometer having a conventional resolution (i.e. 8 cm-1, which was commercially available at the time of filing) in order to achieve the desired number of peaks because the courts have held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further regarding claim 16: Ward, Pelletier and Thermo are silent on the “absolute Stokes shift accuracy” (it is noted that this term is not defined in the specification and does not appear to be a commonly used term in the art – see attached Google screenshot showing that this term appears to be used only by Applicant in Applicant’s own work, however it is being interpreted to refer to a measure of the stability and precision of the spectral band positions).
Hutsebaut, in the same field of endeavor, teaches a calibration procedure that is capable of reducing the Standard deviations for Raman band positions between 0.2 and 0.01 cm-1 (Conclusion). Hutsebaut further teaches that this calibration is necessary in order to accurately discriminate between similar spectra, particularly in biological applications (Conclusion).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to calibrate the spectrometer to have an absolute Stokes shift accuracy of < 0.4 cm-1 as taught by Hutsebaut in order to allow more accurate discrimination between similar spectra. 
Claim(s) 23, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US PG Pub. No. US 2004/0039269 A1, Feb. 24, 2004) (hereinafter “Ward”) in view of Argade, Pramod V., Yuan-Chin Ching, and DENIS L. RoussEAu. "Resonance Raman spectral isolation of the a and a3 chromophores in cytochrome oxidase." Biophysical journal 50.4 (1986): 613-620 (hereinafter “Argade”).
Regarding claim 23: Ward teaches a method of monitoring a patient, the method comprising: illuminating in vivo, in situ tissue of the patient with an excitation beam ([0049], [0077]-[0078); collecting Raman-shifted light scattered from the in vivo, in situ tissue of the patient in response to the excitation beam ([0055], [0077]-[0078]; scattered light acquired for Raman spectroscopy is inherently "Raman-shifted" as evidenced by Edinburgh Instruments [Raman spectroscopy, www.edinst.com/blog/what-is-raman-spectroscopy/, retrieved 11/29/2022]); determining a spectrum of the Raman-shifted light ([0077]); determining relative concentrations of each of plurality of chromophores in the in vivo, in situ tissue based on the spectrum of the Raman-shifted light ([0069], [0077]); determining, based on the relative concentrations, at least one of a redox state of whole mitochondria, hemoglobin oxygen saturation, myoglobin oxygen saturation, or redox state of individual cytochrome complexes in mitochondria of the in vivo, in situ tissue ([0068]-[0069], [0077], [0087]); and determining and/or predicting a dysfunction of the in vivo, in situ tissue based on the at least one of the redox state of whole mitochondria, hemoglobin oxygen saturation, myoglobin oxygen saturation, or redox state of individual cytochrome complexes in mitochondria of the in vivo, in situ tissue ([0067], [0076]-[0078], [0124]).
Ward does not teach that the wavelength of the excitation beam is 441 nm.
Argade, in the same field of endeavor, teaches that an excitation wavelength of 441 nm (441.6) is used to selectively enhance cytochrome a and a3, which are useful for studying tissue oxygen consumption (see Argade, whole document, see also Ward – [0077]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Ward by using a 441 nm excitation beam as taught by Argade in order to selectively enhance components related to cytochrome a and a3 in view of the further teachings of Argade and Ward.
Regarding claim 28: Ward and Argade teach the method of claim 23, wherein illuminating the in vivo, in situ tissue occurs during surgery (Ward - [0124]), and further comprising: determining adequacy of tissue protection during surgery based on the at least one of the redox state of whole mitochondria, hemoglobin oxygen saturation, myoglobin oxygen saturation, or redox state of individual cytochrome complexes in mitochondria of the in vivo, in situ tissue (Ward - [0067], [0124]).
Regarding claim 30: Ward and Argade teach the method of claim 23, further comprising: predicting tissue function following reperfusion of the in vivo, in situ tissue based on the at least one of the redox state of whole mitochondria, hemoglobin oxygen saturation, myoglobin oxygen saturation, or redox state of individual cytochrome complexes in mitochondria of the in vivo, in situ tissue (Ward - [0103]-[0104] - "early warning system for pending defects in tissue perfusion and in ensuring the completeness of resuscitation.").
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward and Argade as applied to claim 23 above, and further in view of Zhang, Zhi-Min, Shan Chen, and Yi-Zeng Liang. "Baseline correction using adaptive iteratively reweighted penalized least squares." Analyst 135.5 (2010): 1138-1146 (hereinafter “Zhang”).
Regarding claim 29: Ward and Argade teach the method of claim 23 but are silent on determining an estimate of weighted spectra to the Raman spectrum; and iteratively adjusting the estimate of weighted spectra; and determining the relative concentrations based on the estimate of weighted spectra.
Zhang, in the same field of endeavor, teaches that baseline drift always blurs or even swamps signals and deteriorates analytical results, and that it is necessary to correct baseline drift to perform further data analysis (Abstract). Zhang further teaches a baseline drift correcting method comprising determining an estimate of weighted spectra to the Raman spectrum (Abstract; figure 1; Adaptive iteratively reweighted procedure) and iteratively adjusting the estimate of weighted spectra to produce a resultant spectrum/spectra without artifacts caused by baseline drift (Abstract; figure 1; Adaptive iteratively reweighted procedure).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Ward and Argade to include the baseline drift correction procedure of Zhang and to determining the relative concentrations (see Ward [0069], [0077]) based on the estimate of weighted spectra in order to eliminate issues caused by the baseline drift. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US PG Pub. No. US 2017/0000353 A1, Jan. 5, 2017) – teaches a system and method for monitoring tissue using Raman spectroscopy
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793